SPECTOR, Chief Judge
(concurring in part and dissenting in part) :
I concur with the majority decision on the issues discussed in the opinion. However, I am of the view that Section 473.-20(1), Florida Statutes, F.S.A., vests the respondent Board with authority to revoke or suspend a license only for a period not to exceed two years. By the entry of its order purporting to revoke petitioner’s license without durational limitation as provided by the cited statute, the respondent Board exceeded the powers conferred upon it by the legislature.
Accordingly, I would remand the order of revocation reviewed herein to the Board with directions that it be amended to conform to the two-year limitation of the cited statute.